                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 TANYA A. GERSH,                                     CV 17–50–M–DLC

                      Plaintiff,

        vs.                                                   ORDER

 ANDREW ANGLIN, publisher of the
 Daily Stormer,

                      Defendant.

      Before the Court is Defendant Andrew Anglin’s Unopposed Motion to

Continue Final Pretrial Conference and Trial. (Doc. 125.)

      It is ORDERED that the motion (Doc. 125) is GRANTED.

      It is FURTHER ORDERED that the trial date and associated deadlines set

forth in the previous scheduling order (Doc. 41) are VACATED. The scheduling

order (Doc. 41) otherwise remains in effect. The following schedule will govern

all further pretrial proceedings:

Deadline for Amending Pleadings:             April 30, 2019

Close of Fact Discovery:                     April 30, 2019

Disclosure of Plaintiff’s
Damages Experts and Simultaneous
Disclosure of Liability Experts:             May 30, 2019

                                       -1-
Disclosure of Defendant’s
Damages Experts:                                        June 28, 2019

Discovery Deadline:                                     July 26, 2019

Motions Deadline (fully briefed):                       September 13, 2019

Motions In Limine Deadline:                             September 26, 2019
(fully briefed)

Attorney Conference to Prepare
Final Pretrial Order:                                   week of October 7, 2019

E-file Final Pretrial Order,
Proposed Jury Instructions,
Proposed Voir Dire Questions,
and Trial Briefs and e-mail
to dlc_propord@mtd.uscourts.gov
(Trial Briefs are optional):                            October 17, 2019

Notice to Court Reporter of
Intent to Use Real-Time:                                October 17, 2019

Notice to I.T. Supervisor of
Intent to Use CD-ROM or
Videoconferencing:                                      October 17, 2019

Final Pretrial Conference:                              October 24, 2019 at 2:30 p.m.
                                                        Missoula, Montana

Jury Trial (7-member jury):                             November 4, 2019 at 9:00 a.m.1
                                                        Russell Smith Courthouse
                                                        Missoula, Montana


        1
        Pursuant to 18 U.S.C. § 3161(h) and Fed.R.Crim.P. 50, criminal matters take priority
over civil matters in the event of a conflict. Accordingly, all civil trial settings are subject to the
Court’s criminal calendar.

                                                  -2-
      The Court notes that two discovery motions filed by the Plaintiff (Docs. 112

& 123) are currently pending and that the Defendant has represented that he

anticipates filing discovery motions. The Court asks that all discovery motions be

filed as soon as the moving party becomes aware of the reasonable necessity of

filing, so that discovery can be completed on or before the stipulated deadline.

      DATED this 20th day of December, 2018.




                                         -3-
